   Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 1 of 11




   EXHIBIT A-1
      Video Clip of
Harry Potter:Wizards Unite
   (submitted on electronic media)
Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 2 of 11




EXHIBIT A-2
          Video Clip of
          Pokémon Go
(submitted on electronic media)
Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 3 of 11




EXHIBIT A-3
           Video Clip of
              Ingress
(submitted on electronic media)
Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 4 of 11




  EXHIBIT B
012212345                                  6789 7 ÿÿ7-3
                    Case 3:19-cv-03425-JSC Document      ÿÿFiled
                                                                806/14/19
                                                                      ÿÿ 8 Page 5 of 11

                                                                                                  W&;ÿI#




F/)./<)-            5&=$=


   \]^_`ab
        c`dd̀e          fg]_h

   !"#$ÿ$&ÿ'"$'(ÿ$()*ÿ"++,ÿ-().)/).ÿ$()0ÿ".),ÿ"#1ÿ-().)/).ÿ0&2ÿ".)3ÿ4)$ÿ5&6)4&77ÿ89:ÿ$(.&2;(ÿ&2.
   1<='&.1ÿ($$>=?@@1<='&.19;;@A.BC))Bÿ
   &.ÿ-)D=<$)ÿÿ($$>?@@;+&D"+>+2=>+2=9'&*@ÿ"#1ÿ'"$'(ÿ"#0$(<#;ÿ"#0-().)ÿE.&*ÿ-().)/).ÿ0&2ÿ-"#$ÿ$&ÿ-<$(
   0&2.ÿ<FGÿ1)/<')Hÿ
   IEÿ0&2ÿ)#J&0ÿ5&6)4&77ÿ89:ÿ"#1ÿ-&2+1ÿ+<6)ÿ$&ÿ=2>>&.$ÿ$()ÿE2.$().ÿ1)/)+&>*)#$ÿ&Eÿ$()ÿ$-)"6,ÿ>+)"=)
   '&#=<1).ÿ1&#"$<#;HÿI#ÿ)K'("#;)ÿE&.ÿ"ÿ1&#"$<&#ÿ&EÿLMÿ&.ÿN:ÿ"ÿ*&#$(,ÿ1&#"$&.=ÿ-<++ÿ;)$ÿ$()ÿE&++&-<#;
   D)#)O$=?ÿ
   Pÿ5&6)4&77ÿ89:?ÿ
   Pÿ45Qÿ.&2$<#;ÿRÿ"2$&*"$<'"++0ÿ>"$.&+ÿ"ÿ.&2$)ÿ&Eÿ0&2.ÿ&-#ÿ1)=<;#Hÿ
   PÿS)-ÿE)"$2.)=ÿRÿ<#ÿ$()ÿ-&.6=ÿ'&#=$"#$+0HHÿÿ
   PÿT#1ÿ&Eÿ'&2.=)999ÿ*<#&.ÿ$)K$ÿOK)=Hÿ
   PÿU<='&.1ÿ.&+)=ÿÿ
   PÿT'')==ÿ$&ÿ*<++<&#=ÿ&Eÿ'&&.1=ÿ-<$(<#ÿ$()ÿN:ÿ1&++".ÿV)<.9ÿÿ
   ÿ
   PP5WXTGXÿYXTUPPÿ
   U&#&.ÿE)"$2.)=ÿ/<"ÿ5"$.)&#ÿ"#1ÿ=$.<>)ÿ".)ÿ#&-ÿ"'$</"$)1ÿ<#$).#"++09ÿÿZ).)[=ÿ"ÿ+<#6ÿ$&ÿ&2.ÿ#)-ÿ'&**2#<$09
   ÿÿ
   IEÿ0&2ÿ#))1ÿ()+>ÿ>+)"=)ÿ()"1ÿ$&ÿ;+&D"+>+2=>+2=9'&*ÿ"#1ÿ'+<'6ÿ+</)ÿ'("$ÿE&.ÿ()+>9ÿÿ
   ($$>=?@@1<='&.19;;@A.BC))Bÿ
   "#1ÿ<Eÿ0&2ÿ("/)ÿ"#0ÿB2)=$<&#=ÿ().)[=ÿ&2.ÿ6#&-+)1;)ÿ')#$).ÿE&.ÿ"#0ÿB2)=$<&#ÿ0&2ÿ'"#ÿ$(<#6
   &Eÿ($$>=?@@6#&-+)1;)9;+&D"+>+2=>+2=9'&*@
                                                nho`phÿ]ÿ\]^_`a
   ijklm
11 88186823                                                                            410
012212345                                  6789 7 ÿÿ7-3
                    Case 3:19-cv-03425-JSC Document      ÿÿFiled
                                                                806/14/19
                                                                      ÿÿ 8 Page 6 of 11

   KLMLN                                                                                          %*ÿ;2
   OPÿ%&ÿ9%&"ÿ$"&ÿ9%2'>
   !"#"$%&'(ÿ*$+(ÿ,-.%/&0'"ÿ#%1-'0%23(ÿ4-."5ÿ6-7"ÿ#%1-'0%2(ÿ8/3'%9ÿ-25ÿ:/'%ÿ*"2"&-'"5ÿ*$+(ÿ;<ÿ#03'(ÿ;<ÿ%2
   "21%/2'"&(ÿ=2>-21"5ÿ'>&%?@ÿ
       ;21#/5"3ÿQ031%&5ÿ&"?-&53
                                                   RLSMÿUVÿWSXN

   KLMLNÿYÿZLLN[\
   ODEÿ%&ÿ9%&"ÿ$"&ÿ9%2'>
   >''$ABB72%?#"5*"@*#%C-#$#/3$#/3@1%9B
   DEE0.ÿ,""5(ÿF-05ÿ6""5(ÿG%7H9%2ÿ,""5(ÿI/"3'ÿ-25ÿJ"3'ÿ,""5@ÿ
                                                   RLSMÿU]^ÿWSXN

                                  _`abc                                           deccf



                                          ghZhiWÿjklWlÿmnÿopkmqpYY

            r/"33ÿ?>-'sÿ;6ÿt%/ÿC"1%9"ÿ-ÿ$-'&%2ÿ'%ÿouLvwuYY(ÿt%/x##ÿ099"50-'"#tÿ*"'ÿ-11"33ÿ'%ÿ-3ÿ9-2tÿ-3
            yÿ$-'&%2z%2#tÿ$%3'3@




                                                {MuL|}ÿ~S\ÿL\~ÿ
                                             vÿvX|LSMÿwÿw~NLM
                                              ÿ eÿbÿÿcbÿ f`

                                                c cÿaÿafb
11 88186823                                                                             210
012212345                                  6789 7 ÿÿ7-3
                    Case 3:19-cv-03425-JSC Document      ÿÿFiled
                                                                806/14/19
                                                                      ÿÿ 8 Page 7 of 11
   !)-ÿJUFÿJEDiÿj%ÿGkHl)I                                                                              K#mM'n
   234ÿ67889:;<=ÿ>:?ÿ>6<;@><;:Aÿ?7:7BC                                                            K#tÿu,
   DEFGHDÿ+#II',%1 GGJÿKLM'1




                                                N:V76Wÿ<X;QÿO7Q<ÿ
                                             Y=ÿY3678;:Aÿ>ÿO><B7:
                                             Z[\]ÿ][_ÿ̀[aÿbcÿdeaÿf[]gh


   oj,ÿJEFÿJEDiÿj%ÿUkGU)I                                                                             K#mM'n
   NO?><3?ÿ?7:7BÿP3><9B3Q
   DFRSHÿ+#II',%1 JHDÿKLM'1




                                                N:V76Wÿ<X;QÿO7Q<ÿ
                                             Y=ÿY3678;:Aÿ>ÿO><B7:
                                             Z[\]ÿ][_ÿ̀[aÿbcÿdeaÿf[]gh


   pj-ÿHFÿJEDSÿj%ÿUklGjI                                                                              K#mM'n
   T3B@3BQ
   DFJUDÿ+#II',%1 JRUÿKLM'1


!"#$%                                           qer[feÿs&'
                                                        ÿds()gaÿ[]
                                                                +',%'-ÿ.ÿ/!01
11 88186823                                                                             010
Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 8 of 11




  EXHIBIT C
                                                                                                                                                                                                                                                                     1 of 3
                                                           Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 9 of 11

                              Graphtreon needs your support! $2 a month from you makes all the difference. Become a patron (https://www.patreon.com/bePatron?c=267852)




                                                                                                                                                                                                         Best Guess: $0 - $0
                                                                                                                                                                 ( -9,152 )                                    (How?)
                                                                               Other Rank (/top-patreon-creators                                                  Patrons                                Earnings per month*
                                    (https://www.patreon.com                                /other)
                                            /PokeGo20)
                                                                                                  Patreon Rank                                                                                     Launched
                                            Global++                                                       1st                                                                                    Mar 4, 2017
                                                   Other
                                                                                                                 Global++ is creating A community (PokeGo20)
                                       Hot Creator Aug 2018
                                    2 years as Patreon creator



                                                                                Global++                                                                                                          Global++
                                                                               Patreon Monthly                                                                                                    Patreon Daily

                                                  Zoom     6m   1y        2y     3y      All                                                                       Zoom     1m      3m       6m    YTD       1y   All




                                           60k                                                                                           56k




                                                                                                                                         Earnings per month




                                                                                                                                                                                                                                                Earnings per month
                                 Patrons




                                                                                                                               Patrons
                                           40k                                                                                           52k




                                           20k                                                                                           48k




                                            0                                                                                            44k
                                                 Apr '18        Jul '18               Oct '18    Jan '19             Apr '19                                  8. Apr             15. Apr           22. Apr              29. Apr   6. May
                                                                                                                      Graphtreon.com                                                                                                 Graphtreon.com



                                                                     ● Patrons                                                                                                             ● Patrons

                                                                     45,629                                                                                                            48,175
                                                                      1,710.0%                                                                                                               16.0%




https://graphtreon.com/creator/PokeGo20                                                                                                                                                                                                               6/14/2019, 10:44 AM
                                                                                                                                                                                                   2 of 3
                                                   Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 10 of 11

                                                   Are you a patron of Global++? Get instant stats for all the creators you support
                                                                                         Log in with Patreon (/login/patreon)




                                                                          Global++
                                                                       Patreon Other Rank

                                            Zoom   1m        3m   6m     YTD       1y   All




                                       25
                                Rank




                                       50




                                                   Jul '18               Oct '18              Jan '19          Apr '19
                                                                                                              Graphtreon.com




                                        Is this your campaign? Get instant stats about your campaign                                Log in with Patreon (/login/patreon)




                                                        Get monthly Global++ ranking & statistics emails                       Your Email               Subscribe




                              Hot Patreon Creators
                              Patreon creators with big growth in the past 30 days. More Hot Creators (/hot-patreon-creators)

                                                    Other                                                   Other                                              Other


                                            Burrfection                    + 195
                                                                                                   Mad Fuckin…                 + 133
                                                                                                                                                     Aaron Tuttle             + 231

                                            Change - one knife at …                                Havoc for the Patriarchy                          Forecasts and Live We…
                               (/creator/burrfection)                                    (/creator/MadFuckingWitches)                       (/creator/AaronTuttle)




https://graphtreon.com/creator/PokeGo20                                                                                                                                               6/14/2019, 10:44 AM
                                                                                                                                                                                              3 of 3
                                                Case 3:19-cv-03425-JSC Document 7-3 Filed 06/14/19 Page 11 of 11
                                                                                        Graphtreon Supporter




                                                                              (https://jubleit.com/)




                             Graphtreon LLC                                   Quick Links                                       Social
                             Support Graphtreon (https://www.patreon.com      Monthly Ranking (/monthly-ranking)                Twitter (https://twitter.com/graphtreon)
                             /bePatron?c=267852)                              Hot Patreon Campaigns (/hot-patreon-              Reddit (http://www.reddit.com/r/graphtreon/)
                             Contact (/contact)                               creators)
                             About (/about)                                   Ended Patreon Campaigns (/ended-patreon-
                             Privacy Policy (/privacy)                        campaigns)
                             Terms of Service (/terms)                        SFW Supporters (/sfw-supporters)
                                                                              NSFW Supporters (/nsfw-supporters)
                                                                              Kind Words (/kind-words)

                             Best Guess Disclaimer
                             * Graphtreon's Best Guess for unknown earnings is based on a creator's number of patrons, and the earnings of similar creators that do publish
                             earnings information.

                             More specifically: it's calculated by taking the average earnings per patron in the same category, adding/subtracting the standard deviation from
                             that average to get both extremes, and multiplying by the number of patrons. These estimated earnings are calculated solely by Graphtreon. No
                             actual earnings data for such creators is provided or endorsed by Patreon.

                             Creators may opt out of "Best Guess" by contacting Graphtreon using the contact form (/contact).




https://graphtreon.com/creator/PokeGo20                                                                                                                                          6/14/2019, 10:44 AM
